DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JOSEPH HICKEY,
                             Appellant,

                                    v.

                         KENNETH JERKINS,
                             Appellee.

                              No. 4D18-1404

                          [January 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502015CA008600XXXXMB AO.

   Kent Huffman of Hutchinson & Huffman, P.A., West Palm Beach, and
Jon L. Brunenkant of Brunenkant & Associates, PLLC, Maryland, for
appellant.

   Kara Berard Rockenbach and Daniel M. Schwarz of Link &
Rockenbach, P.A., West Palm Beach, and Philip L. Valente of Valente Law
Firm, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.